Phipps, Judge.
In Bajjani v. Gwinnett County School Dist.,1 we reversed the trial court’s grant of the appellees’ motion for judgment on the pleadings. Our Supreme Court granted certiorari in Murphy v. Bajjani2 and reversed. Accordingly, our earlier opinion is vacated, the judgment of the Supreme Court is made the judgment of this court, and the judgment of the trial court is affirmed.

Judgment affirmed.


Barnes, C. J., Andrews, P. J., Johnson, P. J., Blackburn, P. J., and Ruffin and Mikell, JJ., concur.


 278 Ga. App. 866 (630 SE2d 103) (2006).


 282 Ga. 197 (647 SE2d 54) (2007).